Name: Commission Regulation (EEC) No 1936/90 of 4 July 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  plant product
 Date Published: nan

 Avis juridique important|31990R1936Commission Regulation (EEC) No 1936/90 of 4 July 1990 concerning the classification of certain goods in the combined nomenclature Official Journal L 174 , 07/07/1990 P. 0025 - 0026 Finnish special edition: Chapter 2 Volume 7 P. 0129 Swedish special edition: Chapter 2 Volume 7 P. 0129 *****COMMISSION REGULATION (EEC) No 1936/90 of 4 July 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 1251/90 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the nomenclature committee has not delivered an opinion within the time limit set by its chairman, as regards product No 2 in the annexed table; Whereas the measures provided for in this Regulation are in accordance with the opinion of the nomenclature Committee as regards product No 1 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 121, 12. 5. 1990, p. 29. ANNEX 1.2.3 // // // // Description of the goods // Classification CN code // Reasons // // // // (1) // (2) // (3) // // // // 1. Lightweight knitted garment (100 % synthetic fibres) with narrow shoulder straps covering the body to the crotch. This garment is elasticated at the back at the level of the waist and is fastened at the crotch by means of three press studs. It is also edged with mechanically made lace (see photograph No 440) (*) // 6108 92 00 // Classification is determined by the provisions of General Rules 1 and 6 for the combined nomenclature and by the texts of CN codes 6108 and 6108 92 00. // 2. Lightweight knitted garment (100 % cotton) with sort sleeves intended to cover the upper part of the body reaching down to below the waist. It has a rounded neckline, internal epaulettes and decorations in the form of five pleats at the sleeve ends (see photograph No 449) (*) // 6109 10 00 // Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by additional note 2 of Chapter 61 and by the texts of CN codes 6109 and 6109 10 00. // // // (*) Photographs are of a purely illustrative nature.